DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on August 30, 2022
Claims 1, 3-5,8-14 and 24 are under examination.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3,4,8-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (USP: 2019/0116518), in view of Miller (USP: 2007/0136012). 

As per Claim 1 Stojanovski teaches a wireless communication apparatus comprising: 
a radio frequency integrated circuit (RFIC) configured to receive an input signal to generate a digital sample signal from the input signal (Paragraph 0029, 0032, 0040, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC). Millimeter wave communication circuitry may further include digital baseband circuitry, the digital baseband interface sub-system may provide for the transfer of digital baseband samples between the baseband processing subsystem and mixed signal baseband or radio-frequency circuitry external to the baseband processing subsystem. ); 
a data compressor compressing the digital sample signal according to a compression manner based on a data probability distribution of the input signal to generate a compressed digital sample signal to generate a compressed digital sample signal(Paragraph 0036, 0046, 0080, 0096, 0103  In an aspect, the digital baseband samples transferred by the digital baseband interface sub-system may include in-phase and quadrature (I/Q) samples. A digital signal processor (DSP) such as a baseband processor, an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC) The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF ); 
a data decompressor configured to decompress the compressed digital sample signal on the basis of a decompression manner corresponding to the compression manner to generate a decompressed digital sample signal (Paragraph 0036, 0103 The transmit circuitry of may include one or more of digital to analog converters (DACs), analog baseband circuitry, up-conversion circuitry and filtering and amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF );
 a data transfer link configured to transfer the compressed digital sample signal to the data decompressor (Paragraph 0103, 0141, 0107 a baseband processor configured to encode transmissions to, and decode transmissions from, the network. The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). In a downlink (DL) transmission, session packets may be received from an application server. The packets may be classified by e.g. determining in which prioritization buffer to place the packets (i.e., to which SDF flow the packets belong) and mapping to QoS flows. ); and 
a processor configured to process the decompressed digital sample signal (Paragraph 0080, 0103, 0141 The AF 720 may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). According to some aspects, a receive HARQ process may attempt to decode a TB, the decoding based on received data for the TB, and which may be additionally be based on the stored data based on previously received data for the TB. ), wherein the compressing determines a receivable signal amplitude range of the RFIC (Paragraph 0029, 0032, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC), selects a data probability distribution that corresponds to the receivable signal amplitude from among a plurality of different data probability distributions (Paragraph 0043, 0065, 0066 The constellation points are shown on orthogonal in-phase and quadrature axes, representing, respectively, amplitudes of sinusoids at the carrier frequency and separated in phase from one another by 90 degrees, amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). To generate multicarrier baseband signals for transmission, data may be input to an encoder to generate encoded data), and 
Stojanovski may not explicitly disclose performs a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value
Miller disclose performs a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 

2. (canceled) 

As per Claim 3 Stojanovski - Miller teaches the wireless communication apparatus of claim 2, Stojanovski may not explicitly disclose wherein the data compressor is configured to adjust a value of an exponent region determining a resolution on the basis of a data probability corresponding to the value of the digital sample data to perform the floating point conversion. 
Miller disclose wherein the data compressor is configured to adjust a value of an exponent region determining a resolution on the basis of a data probability corresponding to the value of the digital sample data to perform the floating point conversion. (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 

As per Claim 4 Stojanovski - Miller teaches the wireless communication apparatus of claim 2, Stojanovski may not explicitly disclose wherein a number of bits corresponding to an exponent region in the floating point conversion is determined based on a data probability distribution having a largest variance among a plurality of data probability distributions of the input signal based on a plurality of receivable signal amplitude ranges in the RFIC (Paragraph 0029, 0032, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC). Millimeter wave communication circuitry may further include digital baseband circuitry, the digital baseband interface sub-system may provide for the transfer of digital baseband samples between the baseband processing subsystem and mixed signal baseband or radio-frequency circuitry external to the baseband processing subsystem). 
Miller disclose wherein a number of bits corresponding to an exponent region in the floating point conversion is determined based on a data probability distribution having a largest variance among a plurality of data probability distributions of the input signal based on a plurality of receivable signal amplitude(Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 

6 -7. (Canceled) 

As per Claim 8 Stojanovski- Miller teaches a wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of digital sample data comprised in the digital sample signal and perform the selected conversion on the digital sample data. 
Miller disclose wherein the data compressor is configured to select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of digital sample data comprised in the digital sample signal and perform the selected conversion on the digital sample data. (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 

As per Claim 9 Stojanovski - Miller teaches the wireless communication apparatus of claim 8, Stojanovski may not explicitly disclose wherein the digital sample data comprises in-phase (I) sample data and quadrature (Q) sample data, and the data compressor is configured to select the one conversion from among the floating point conversion and the fixed point conversion on the basis of sample data having a largest value among the I sample data and the Q sample data and perform the selected conversion on the I sample data and the Q sample data in common.
Miller disclose wherein the digital sample data comprises in-phase (I) sample data and quadrature (Q) sample data, and the data compressor is configured to select the one conversion from among the floating point conversion and the fixed point conversion on the basis of sample data having a largest value among the I sample data and the Q sample data and perform the selected conversion on the I sample data and the Q sample data in common. (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 
 
As per Claim 10 Stojanovski - Miller teaches the wireless communication apparatus of claim 8, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform the floating point conversion on the digital sample data on the basis of a data format comprising N bits corresponding to a mantissa region and M bits corresponding to an exponent region when an amplitude of a value of the digital sample data is greater than a threshold value, where N and M are integers of 1 or more. 
Miller disclose wherein the data compressor is configured to perform the floating point conversion on the digital sample data on the basis of a data format comprising N bits corresponding to a mantissa region and M bits corresponding to an exponent region when an amplitude of a value of the digital sample data is greater than a threshold value, where N and M are integers of 1 or more (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 


As per Claim 11 Stojanovski - Miller teaches the wireless communication apparatus of claim 10, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform the fixed point conversion on the digital sample data on the basis of a data format where at least one of the M bits is further allocated to the N bits when the amplitude of the value of the digital sample data is equal to or less than the threshold value. 
Miller disclose wherein the data compressor is configured to perform the fixed point conversion on the digital sample data on the basis of a data format where at least one of the M bits is further allocated to the N bits when the amplitude of the value of the digital sample data is equal to or less than the threshold value. (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 

As per Claim 12 Stojanovski - Miller teaches the wireless communication apparatus of claim 8, Stojanovski may not explicitly disclose wherein the data compressor is configured to generate an indication bit indicating a selected conversion among the floating point conversion and the fixed point conversion, and the data compressor is configured to decompress converted digital sample data on the basis of a decompression manner corresponding to the selected conversion with reference to the indication bit. 
Miller disclose wherein the data compressor is configured to generate an indication bit indicating a selected conversion among the floating point conversion and the fixed point conversion, and the data compressor is configured to decompress converted digital sample data on the basis of a decompression manner corresponding to the selected conversion with reference to the indication bit(Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 

As per Claim 13 Stojanovski - Miller teaches the wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to select one conversion from among floating point conversion and fixed point conversion on the basis of a largest value among a plurality of pieces of digital sample data comprised in a digital sample data group of the digital data signal and perform the selected conversion on the digital sample data group
Miller disclose wherein the data compressor is configured to select one conversion from among floating point conversion and fixed point conversion on the basis of a largest value among a plurality of pieces of digital sample data comprised in a digital sample data group of the digital data signal and perform the selected conversion on the digital sample data group (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 
 

15 -23. (canceled) 


As per Claim 24 Stojanovski teaches an operating method of a wireless communication apparatus, the operating method comprising: 
analog-to-digital converting a received input signal into a digital sample signal(Paragraph 0029, 0032, 0040,  0046 FIG. 1 illustrates a UE in accordance with one or more sub-millimeter wave radio frequency integrated circuits (RFIC) baseband down-conversion circuitry, baseband processing circuitry and analog-to-digital converter (ADC) circuitry ); compressing the digital sample signal according to a compression manner based on a data probability distribution of the input signal to generate a compressed digital sample signal (Paragraph 0036, 0046, 0080, 0096, 0103  In an aspect, the digital baseband samples transferred by the digital baseband interface sub-system may include in-phase and quadrature (I/Q) samples. A digital signal processor (DSP) such as a baseband processor, an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC) The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF );
 transferring the compressed digital sample signal to be processed (Paragraph 0103, 0141, 0107 a baseband processor configured to encode transmissions to, and decode transmissions from, the network. The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). In a downlink (DL) transmission, session packets may be received from an application server. The packets may be classified by e.g. determining in which prioritization buffer to place the packets (i.e., to which SDF flow the packets belong) and mapping to QoS flows. ); decompressing the compressed digital sample signal on the basis of a decompression manner corresponding to the compression manner(Paragraph 0036, 0103 The transmit circuitry of may include one or more of digital to analog converters (DACs), analog baseband circuitry, up-conversion circuitry and filtering and amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF ); and
 processing the decompressed digital sample signal(Paragraph 0080, 0103, 0141 The AF 720 may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). According to some aspects, a receive HARQ process may attempt to decode a TB, the decoding based on received data for the TB, and which may be additionally be based on the stored data based on previously received data for the TB. ),  wherein the compressing determines a receivable signal amplitude range of the RFIC (Paragraph 0029, 0032, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC) (Paragraph 0036, 0066 The transmit circuitry of may include one or more of digital to analog converters (DACs), analog baseband circuitry, up-conversion circuitry and filtering and amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). In another aspect, the transmit circuitry may include digital transmit circuitry and output circuitry. The encoder may further include a step of scrambling. In an aspect, encoded data may be input to a modulation mapper to generate complex valued modulation symbols. The modulation mapper may map groups containing one or more binary digits, selected from the encoded data, to complex valued modulation symbols according to one or more mapping tables. In an aspect, complex-valued modulation symbols may be input to the layer mapper to be mapped to one or more layer mapped modulation symbol streams.).
Stojanovski may not explicitly disclose selects a data probability distribution that corresponds to the receivable signal amplitude from among a plurality of different data probability distributions, and performs a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value falls
Miller disclose selects a data probability distribution that corresponds to the receivable signal amplitude from among a plurality of different data probability distributions, and performs a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value falls (Paragraph 0011, 0039, 0044, 0062, 0131  The operations that include floating point arithmetic, signal processing, digital filtering, amplitudes may be obtained directly from the normalization factors. The acquisition module 120 can convert the analog input signal 110 into digital samples using the ADC 125 and store the digitized data in the memory 150. The Probability Distribution Function, sometimes written .rho.(x), for a Gaussian behaved phenomenon is in the preferred embodiment. The oscilloscope may determine data values included in the fit by using the minimum of: a specified maximum number of points and a maximum percentage of the total population. The processor 165 can then use the data to perform a jitter analysis operation. In an illustrative example, a normalized Q-scale algorithm may be used to accurately predict bit error rates for sampled repeating or non-repeating data patterns. The acquisition module 120 includes an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage. For example, the ADC 125 may digitize the amplitude of the input signal 110 over a sequence of sample periods. For example, if the probability distribution of the random jitter is Gaussian distribution, then the system 100 may measure the mean and probabilistic amplitude, such as a variance, of the random jitter distribution as a measure for the random jitter. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a floating point conversion on digital sample data of the digital sample signal by setting an exponent region associated with a data value of the digital sample data to an exponent value of an amplitude region of the selected data probability distribution in which the data value, to ensure that an Analog-to-Digital converter (ADC) 125 to convert the analog input signal 110 into digital samples for processing and storage (See Miller Paragraph 0039). 
 
25-27. (canceled)

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (USP: 2019/0116518), in view of Miller (USP: 2007/0136012)  and in further in view of Moriya (USP: 2006/0284747).. 

As per Claim 5 Stojanovski - Miller teaches the wireless communication apparatus of claim 1, Stojanovski- Miller may not explicitly disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate on truncated sample data and perform the floating point conversion on the truncated sample data on the basis of a point at which a value of the truncated sample data is in the data probability distribution of the input signal. 
Moriya disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate on truncated sample data and perform the floating point conversion on the truncated sample data on the basis of a point at which a value of the truncated sample data is in the data probability distribution of the input signal (Paragraph 0005, 0138, 0050, 0051 0058, 0068 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence.. the extracted bit sequences are coded. According to a fifth embodiment, an integer-value sample sequence is formed by arranging the fractional parts containing bits capable of being non-zero with the LSBs thereof aligned with each other, and compression coding is performed by eliminating the redundancy in the sample-sequence direction. The value of the exponent E is fixed to 150 (E=127+23=150) in the example described above, an exception signal y is provided to the difference producing part 14, and the most significant 23 bits of the "1M", which is the mantissa M with "1" added at the top thereof, is converted into the two's complement notation to produce a signal sample Y in the 24-bit integer format.the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 


As per Claim 14 Stojanovski - Miller teaches the wireless communication apparatus of claim 1, Stojanovski – Miller may not explicitly disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate truncated sample data, and select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of the truncated sample data, and perform the selected conversion on the truncated sample data
 Moriya disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate truncated sample data, and select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of the truncated sample data, and perform the selected conversion on the truncated sample data (Paragraph 0005, 0138, 0050, 0051 0058, 0068 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence.. the extracted bit sequences are coded. According to a fifth embodiment, an integer-value sample sequence is formed by arranging the fractional parts containing bits capable of being non-zero with the LSBs thereof aligned with each other, and compression coding is performed by eliminating the redundancy in the sample-sequence direction. The value of the exponent E is fixed to 150 (E=127+23=150) in the example described above, an exception signal y is provided to the difference producing part 14, and the most significant 23 bits of the "1M", which is the mantissa M with "1" added at the top thereof, is converted into the two's complement notation to produce a signal sample Y in the 24-bit integer format.the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

Response to Argument(s)

Applicant’s arguments with respect to amended claims have been considered but are moot because of a new grounds of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468